department of the treasury internal_revenue_service washington d c feb tcp panty legend roth_ira dear keke this is in reply to a request for a ruling submitted on date by your authorized representative concerning a request to recharacterize a roth_ira created in by a direct transfer of funds from a qualified_plan under sec_401 of the under the following circumstances in you were eligible to receive a distribution from a retirement_plan qualified under sec_401 a of the internal_revenue_code the code your former employer after discussing the matter with a representative of a brokerage house the necessary paperwork was completed and executed and the funds were transferred directly from the qualified_retirement_plan to your roth_ira dollar_figure annual contribution to your roth_ira in september of you made a by letter dated date the service notified you that you were not eligible to make a roth_ira_conversion because your modified_adjusted_gross_income for exceeded dollar_figure as of the date of this request these funds remain in the roth_ira the following ruling is requested on your behalf you request that an extension of time be granted pursuant to sec_301_9100-1 of the procedure and administrative regulations to recharacterize the amounts that are improperly in your roth_ira at the brokerage house to a traditional_ira described in sec_408 of the code s rhk kreekrkkerer en with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to another type of ira relief under sec_301_9100-3 of the regulations involves an extension of time for the recharacterization of a roth jra to a traditional_ira in this case relief under this provision is not available because there was no traditional_ira described in sec_408 of the code instead the distribution from the qualified_plan was transferred directly to the roth_ira described in sec_408a of the code sec_402 of the code provides for the exclusion from income if a any portion of the balance_to_the_credit of an employee ina qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the term eligible_retirement_plan means -- i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust and iv an annuity plan described in sec_403 a in order for a distribution from a qualified_plan to be excludable under sec_402 of the code the distribution must transferred to an eligible_retirement_plan described in sec_402 of the code during the conference held on date and in the post-conference brief your authorized representative asked for relief under sec_301 because the day period was not satisfied due to the error of the financial_institution your representative asks that the day rollover period be waived to allow you to transfer the funds from your roth_ira into an traditional_ira in the alternative your representative requests a closing_agreement pursuant to sec_7121 of the code revproc_2001_17 r b consolidates the administrative programs and closing_agreement programs for the employee_plans matters including the self-correction walk-in closing_agreement program and the voluntary compliance resolution program and the tax-sheltered voluntary correction program however these administrative programs have not been exended to include closing agreements for individual_retirement_accounts under sec_408 of the code or roth iras described in sec_408a of the code js whk kerr rr i your representative also refers to sec_402 of the code concerning hardship exception which provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other event beyond the reasonable contro of the individual subject_to such requirement the representative pointed to the conference_report which indicates that one of the circumstances in which the secretary can waive the 60-day requirement is satisfied if the error is due to a financial_institution we cannot apply this provision because sec_402 - as amended by pub law applies to distributions after date this ruling is directed only to the taxpayer who requested it sec_64 k of the code provides that it may not be used or cited by others as precedent the original letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office lf you are experiencing hardship you may wish to submit an offer in comprimise to your local taxpayer_advocate we are enclosing a copy of publication which describes how to get help with unresolved tax problems if you have any questions please contact me or rake rearkkkreake ke ere at fri ir sincerely yours ape alan pipkin manager employee_plans technical group tax exempt government entities division enclosures deleted copy of this letter notice of intention to disclose notice publication s
